Bleckley, Justice.
Prior to the adoption of the Code, the question made in this case was settled by several adjudications. 15 Ga., 451; 20 Ib., 325; 29 Ib., 582. It may have been the purpose of section 1824 of the Code to alter the law, but of this we are not certain, and the better ruling always is to hold the old law as still of force where repeal is doubtful. The language which raises the doubt is as follows: “ But the expenses of maintenance and education must not exceed the annual profits of the estate except by the approval of the ordinary previously granted.” It is certain that no tribunal but the ordinary can entitle the guardian to take credit for any part of the corpus expended in education or maintenance. In order for the guardian to have his disbursements allowed he must show the approval of the ordinary, in so far as they encroach upon the corpus. That approval must precede the allowance on final settlement, but must it precede the act of disbursing? We think not. Beading sections 1824 and 1825 of the Code together, and comparing them with the prior statutes on the same subject, we rule *454that they introduce no exclusive mode by which the ordinary’s consent is to be expressed, and that one of the legal modes still is by approving the regular annual returns of the guardian when the returns show on their face that the expenses have exceeded the income.
Judgment reversed.